Citation Nr: 1116425	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active service from July 1957 to July 1976.   He died in early 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in November 2009 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.


REMAND

The appellant's claim for service connection for the cause of the Veteran's death was previously remanded by the Board in November 2009 for notice deficiency.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that that the Veteran's death was due to a service-connected condition.  At the time of his death the Veteran was service-connected for status-post diverticulectomy, lysis of adhesions, and resection of the small bowel; pulmonary tuberculosis; and appendectomy.  

The Certificate of Death reflects that the Veteran died in early 2005 at the age of 68; respiratory arrest was certified as the immediate cause of death, and lung cancer and chronic obstructive pulmonary disease were listed as the underlying causes of death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

VA records include a March 2004 note that shows that the Veteran was being treated for lung cancer by a private physician.  

The death certificate indicates that the Veteran died in early 2005, however, the record contains no terminal hospital records and no private medical records from the Veteran's treating physician, Dr. Marshland.  In order to ascertain whether the Veteran's death was caused by a service-connected disability, the matter must be remanded for acquisition of all final treatment records.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC shall request private medical records and hospital medical records until the Veteran's death in early 2005, provided that the appellant completes any necessary authorization form.  If no further treatment records exist, the claims file should be documented accordingly.  The RO/AMC shall also attempt to obtain any other evidence that is identified as relevant by the appellant during the course of the remand, provided that any necessary authorization forms are completed.  

2.  After the above step has been performed, the RO/AMC shall submit the Veteran's claims file for review to an appropriate VA examiner so as to determine whether it  is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis contributed to the cause of his death by respiratory arrest.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


